Citation Nr: 1632376	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  07-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to March 27, 2009, in excess of 30 percent from March 27, 2009, to March 4, 2016, and in excess of 40 percent beginning March 4, 2016.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active duty service from September 1958 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective July 27, 2005, the date VA received the Veteran's original claim for service connection.  Thereafter, he appealed with respect to the propriety of the initially assigned rating.

In an April 2009 rating decision, the AOJ increased the evaluation of the Veteran's bilateral hearing loss to 30 percent, effective March 27, 2009.  Then, in an April 2016 rating decision, the AOJ increased the evaluation of bilateral hearing loss to 40 percent, effective March 4, 2016.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  The Board has characterized the issue on appeal to reflect that these staged ratings are in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In May 2015, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development and it now returns for further appellate review.  In this regard, at the time of the prior remand, the Veteran was represented by the Alabama Department of Veterans Affairs (ADVA).  However, in November 2015, he executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion, thereby revoking the ADVA's power of attorney.  However, in July 2016, The American Legion declined representation of the Veteran on the appealed issue.  Consequently, at this time, he is unrepresented in the current matter before the Board. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's May 2015 remand directives.  Specifically, the Board directed the AOJ to obtain records from the VA facility in Birmingham, Alabama, dated from July 2005 to May 2006 and from April 2010 to the present.  Upon remand, these records were obtained, but they are incomplete as they do not include audiometry testing results from VA's Audiological Clinic in November 2011 and February 2015.  The available Audiological Clinic reports from those dates show that audiometric testing was completed at each of those evaluations.  However, the audiometric testing results, which appear to be puretone audiometry tests, are not associated with the claims file.  Because the Board directed the AOJ to obtain all records the Board cannot find that there was substantial compliance with the prior remand directives, especially where such test results are directly relevant here.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records containing audiometric testing results from November 2011 and February 2015.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

